Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the RCE filed 07/28/2021. 
4.	Claims 1, 6, 11 and 16 are independent claims.
5.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pratt, Jr. et al (US 20080279204 A1).

11.	Regarding claim 1, Pratt teaches method for wireless communication, comprising: 
performing, by a first device, peer discovery ([0146], Fig 13, peer discovery performed by a first device (node D 408 for example)); 
detecting, by the first device via the peer discovery, at least one proximity detection signal transmitted by at least one second device ([0146], Fig 13, the first device (node D 408 for example) detects signal transmitted by either node B 404 or node C 406 “second device”); 
measuring, by the first device, a signal strength of the at least one proximity detection signal transmitted by the at least one second device ([0146], “each of the nodes A-D may report, for each of its potential neighbors, a received signal strength indication (RSSI) value specifying the energy of a signal.  Alternatively, the nodes A-D may report the measured quality of the signal or any other measurement which may be used to assess relative signal quality.”
For example the node D “first device 408” may measure the signal strength transmitted by either the node B 404 or node C 406 “second device”); 
reporting, by the first device and to a network device, the signal strength, of the at least one proximity detection signal transmitted by the at least one second device, and identification information for the at least one second device, wherein the network device is different from the at least one second device ([0146], “each of the nodes A-D may report, for each of its potential neighbors (the at least one second device), a received signal strength indication (RSSI) value specifying the energy of a signal. Alternatively, the nodes A-D may report the measured quality of the signal or any other measurement which may be used to assess relative signal quality.  Additionally, each of the nodes A-D may report to the network 400 such parameters as power capability (e.g., battery-powered, power line-powered, etc.), projected or actual transmission requirements (e.g., measurement update every second, every four seconds, etc.; no regular automatic updates scheduled; updates only in response to a request; etc.) and other information regarding the operation of the field device in the network 400.”.
For example the node D “first device 408” may report to the node A “network 402” the signal strength transmitted by either the node B 404 or node C 406 “second device”); and 
receiving, by the first device, from the network device, and based on reporting the signal strength of the at least one proximity detection signal transmitted by the at least one second device, and the identification information, scheduling decision information related to the at least one second device ([0146]-[0147], “A network manager 440 may be a software module operating within the node A. Similar to the network manager 27 illustrated in FIG. 1 or the network manager 302A-302B illustrated in FIGS. 10-12, the network manger 440 may be responsible for making routing and scheduling decisions in the network 440.  In particular, the network manager 440 may initially collect device and signaling information from each of the nodes B-D, as well as the information related to its own host node A, and define an initial network graph for the network 400 in view of these factors.” And more detail at [0153], “the network manager 440 may also compare the relative signal strengths of the available direct connections, as reported by the network devices (the reporting the signal strength), to choose between similar paths.  Assuming for example that the node D reported a stronger signal from the node B than from the node C, the network manager 440 may prefer a directed path from the node D to the node A which includes the node B as an intermediate hop (scheduling decision).”); and 
Pratt further teaches wherein the scheduling decision information indicates a type of communication to be used between the first device and the at least one second device based at least in part on whether the signal strength, of the at least one proximity detection signal transmitted by the at least one second device, satisfies a threshold ([0012], “the network manager (440 of Fig 13) defines the network schedule in view of at least transmission requirements, power availability, and signal quality at each network device. If desired, the network manager may begin to define the network schedule upon completing the definition of the graphs of the communication network, so that the network manager may define the network schedule in view both the defined graphs and the transmission, power, etc. parameters associated with each network device.”, [0055], “Network devices operatively connected to the wireless network 14 have one or more neighbors which they may choose according to the strength of the advertising signal or to some other principle.”, [0056], “The possibility and desirability of establishing a direct wireless connection 65 between two network devices is determined by several factors, such as the physical distance between the nodes, obstacles between the nodes (devices), signal strength at each of the two nodes, etc.” see also [0146] and more specifically [0148], “When defining direct wireless connections, the network devices 402-404 or, if desired, the network manager 440 may compare the strength or quality of a wireless signal, transmitted by one of the nodes A-D and measured by another one of the nodes A-D, to a threshold value to decide this signal is sufficient to support a direct wireless connection (type of communication either a direct wireless connection or not).”, [0156]).

12.	Regarding claim 2 (Currently amended), Pratt teach the invention as claimed in claim 1 above and further teaches obtaining a device identity (ID) of each of the at least second device based on a proximity detection signal transmitted by the at least one second device, wherein the identification information comprises the device ID of each of the at least one second device ([0060], Fig 13, the routing table has the device ID and [0148], ““When defining direct wireless connections, the network devices 402-404 or, if desired, the network manager 440 may compare the strength or quality of a wireless signal, transmitted by one of the nodes A-D and measured by another one of the nodes A-D, to a threshold value to decide this signal is sufficient to support a direct wireless connection”, see also [0173], “a peer device identifier 608”).

13.	Regarding claim 3 (Currently amended), Pratt teach the invention as claimed in claim 1 above and further teaches 
sending a request from the first device to the network device ([0007], request for device data, [0039], “the gateway 22 device may request bandwidth from the appropriate network service according to the gateway communication needs within the wireless network 14.  A network manager software module 27, which may reside in the gateway device 22, may further reassess the necessary bandwidth while the system is operational.  For example, the gateway device 22 may receive a request from a host residing outside of the wireless network 14 to retrieve a large amount of data.  The gateway device 22 may then request the network manager 27 to allocate additional bandwidth to accommodate this transaction.  For example, the gateway device 22 may issue an appropriate service request.  The gateway device 22 may then request the network manager 27 to release the bandwidth upon completion of the transaction.”, [0167], “the links 502-508 provide an opportunity for the external devices to submit requests to join the network 400 and to eventually become new network nodes , [0171], join requests and responses).”), 
the request comprising information used to match the first device with other devices ([0167], [0171]); and 
receiving a notification from the network device to perform the peer discovery, the notification being determined based on the request from the first device ([0080], “In addition to guaranteeing data delivery, the transport layer 80 may order packets sent between network devices.  This approach may be preferable for request/response traffic or when transmitting event notifications.  When the reliable mode of the transport layer 80 is used, the communication may become synchronous.”, [0081], “In response to successfully receiving this request, the gateway device 22 may generate a response packet and send the response packet to the device 34, acknowledging receipt of the alarm or event notification.”); and 
wherein performing the peer discovery comprises: performing peer discovery by the first device in response to receiving the notification from the network (Fig 13, peer network and [0148]).

14.	Regarding claim 4 (Previously presented), Pratt teach the invention as claimed in claim 1 above and further teaches wherein the notification is determined based further on the signal strength and the identification information ([0146]).

15.	Regarding claim 5 (Previously presented), Pratt teach the invention as claimed in claim 1 above and further teaches determining whether to engage in peer-to-peer (P2P) communication with any of the at least one second device based on the scheduling decision information ([0012], “the network manager (440 of Fig 13) defines the network schedule in view of at least transmission requirements, power availability, and signal quality at each network device. If desired, the network manager may begin to define the network schedule upon completing the definition of the graphs of the communication network, so that the network manager may define the network schedule in view both the defined graphs and the transmission, power, etc. parameters associated with each network device.”, [0055], “Network devices operatively connected to the wireless network 14 have one or more neighbors which they may choose according to the strength of the advertising signal or to some other principle.”, [0056], “The possibility and desirability of establishing a direct wireless connection 65 between two network devices is determined by several factors, such as the physical distance between the nodes, obstacles between the nodes (devices), signal strength at each of the two nodes, etc.” see also [0146] and more specifically [0148], “When defining direct wireless connections, the network devices 402-404 or, if desired, the network manager 440 may compare the strength or quality of a wireless signal, transmitted by one of the nodes A-D and measured by another one of the nodes A-D, to a threshold value to decide this signal is sufficient to support a direct wireless connection (type of communication either a direct wireless connection or not).”, [0156]).

16.	Regarding claims 6-10, those claims recite an apparatus performing methods similar to the method of claims 1, 3-5 and 2 respectively and are rejected under the same rationale.

17.	Regarding claims 11-15, those claims recite a system performing methods similar to the method of claims 1, 3-5 and 2 respectively and are rejected under the same rationale.

18.	Regarding claims 6-10, those claims recite a non-transitory computer-readable medium storing instructions, the instructions performing methods similar to the method of claims 1-5 respectively and are rejected under the same rationale.

Respond to Amendments and Arguments
19.	 Applicant has amended the claims to recite new features, and argued that Li1 in view of Li2 alone or in combination fail to teach one or more features of amended claims. 
With respect to applicant’s arguments , Applicant’s remarks to the claims has been fully considered but are anticipated by Pratt in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 102. 

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169